DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-17 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 2/4/2021 has been considered.  A signed copy is enclosed.

Claim Objections
Claims 1-2, 5-6, 8-11, 13-14, and 16-17 are objected to because of the following informalities:  the claims contain the acronyms CFU and TNF.  While acronyms are permissible shorthand in the claims, the first recitation of the term should include the full recitation of the term followed by the acronym in parentheses.  Appropriate correction is required.	

Claim Rejections - 35 USC § 101 and 35 USC § 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
Claim 1 (and its dependents) are drawn to a method for improving physical performance in a human by administering a probiotic composition and testing for TNF-α. Some claims require .
Claims 1-5 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-5 are indefinite because the method steps do not lead to the stated method goal.  The claims are drawn to a method of improving physical performance.  However, page 21, paragraph 00076 of the specification specifically states “in the current study, we observed no differences in any measure of physical performance between groups.”  Therefore, practicing the method steps does not lead to the method goal.
Claims 1-5 are rendered indefinite by the term “physical performance”.  This term is not defined by the specification.  It is not clear what is encompassed by the term “physical performance.”  There are numerous different measures that might or might not be considered to be measures of physical performance. In addition, many of these measures are subjective.  Therefore, it is not clear what the metes and bounds of the invention are.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-7 and 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/141,591 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
The instant claims are drawn to methods of reducing TNF-α and for treating or reducing inflammation in a human by orally administering a composition comprising Bacillus subtilits. The copending claims are drawn to methods of improving body composition by orally administering a composition comprising Bacillus subtilis.  The copending claims recite all of the limitations of the instant claims and thus anticipate the instant claims.  With regard to the different method goals, administering the same composition to the same population will necessarily result in the same results.  Therefore, if the invention works as claimed, practicing 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/141,569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
The instant claims are drawn to methods of treating or reducing inflammation in a human by orally administering a composition comprising Bacillus subtilits. The copending claims are drawn to methods of treating gastrointestinal irregularity by orally administering a composition comprising Bacillus subtilis.  The copending claims recite all of the limitations of the instant claims and thus anticipate the instant claims.  With regard to the different method goals, administering the same composition to the same population will necessarily result in the same results.  Therefore, if the invention works as claimed, practicing the method in the copending claims will necessarily lead to treating or reducing inflammation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 11 and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Trachtman (US Patent 9,138,441, 2015).
The instant claims are drawn to methods of treating or reducing inflammation in a human by orally administering a composition comprising Bacillus subtilits.
Trachtman discloses a method of treating inflammatory bowel disease by orally administering a probiotic daily for 120 days (see column 10, lines 51-66).  The probiotic composition comprises 1x109 cells (see column 11, lines 50-52).  The probiotic species is disclosed as Bacillus subtilis (see column 8, lines 12-22).

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townsend et al (Sports, 6, 70, pp. 1-18, 7/26/2018).
The instant claims are drawn to methods of improving physical performance, reducing TNF-α, and treating or reducing inflammation in a human by orally administering a composition comprising Bacillus subtilits.
Townsend et al disclose a method where 1x109 CFUs of Bacillus subtilis were orally administered to humans daily for 12 weeks (see abstract).  TNF-α levels in blood were measured before and after the testing period (see abstract).  The subjects performed resistance training 2-3 times a week for 12 weeks (see Table 1).  With regard to the stated method goals, administering the same composition to the same population will necessarily result in the same results.  Therefore, if the invention works as claimed, practicing the method will necessarily lead to the claimed method goals.  It is noted that the results and most of the language in the instant specification appear to be a copy of what is shown in the reference.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/            Primary Examiner, Art Unit 1645